Title: To James Madison from Cyrus Griffin, 26 May 1788
From: Griffin, Cyrus
To: Madison, James


My Dear Sir
N y. may 26th. [1788]
I have the pleasure to write you by this post to make a thousand enquiries concerning your health from the marchioness &c and to enclose you the debates of the massachusetts convention under seperate covers.
Contrary to expectation it so happens that we cannot bring nine states to act upon the floor of Congress, and this day one of the Maryland Gentlemen is going away which will throw us aback probably for some weeks.
Messrs. Jefferson and Adams have lately met at Amsterdam, and have been able to borrow for the united states another million of florins from the dutch, upon the prospect of the New constitution being established, but Congress have not yet ratified the contract yet certainly will do it without a single objection.
They seem to think that the war in Europe will be general, but confess that no positive Judgment can be formed from such a chaos of politics as that part of the world now exhibits.
Colonel Smith is just arrived from England, but has told us nothing of a secret or interesting nature—the Courtiers are ridiculing our situation very much, and say upon all occasions in a laughing manner that when the united states shall assume some sort of Government then England will speak out.
Gentlemen are perpetually calling to know what will be the event of the Constitution in Virginia—do, my kind friend, at this particular crisis write to me from time to time that I may give the best information upon the subject.
Accept the enclosed papers—and accept too the best wishes & regards of your affet friend and obedient Servant
C Griffin
